FILED
                           NOT FOR PUBLICATION
                                                                              AUG 23 2022
                    UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


DARREN HEYMAN,                                   No.   21-16377

              Plaintiff-Appellant,               D.C. No.
                                                 2:15-cv-01228-APG-BNW
 v.

STATE OF NEVADA, ex rel; on behalf of            MEMORANDUM*
Board of Regents of the Nevada System of
Higher Education; on behalf of University
of Nevada, Las Vegas; NEAL
SMATRESK; DONALD SNYDER;
STOWE SHOEMAKER; RHONDA
MONTGOMERY; CURTIS LOVE;
SARAH TANFORD; PHILIP BURNS;
KRISTIN MALEK; LISA MOLL-CAIN;
DEBRA L. PIERUSCHKA; ELDA M.
SIDHU,

              Defendants-Appellees.


                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding




      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                             Submitted August 22, 2022**
                               San Francisco, California


Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges.

      Darren Heyman appeals pro se the district court’s decision to remand his

case to Nevada state court and various rulings rendered prior to remand. Heyman

instituted this action against the University of Nevada Las Vegas (“UNLV”) and

several individuals asserting a Title IX1 claim and numerous state law claims. We

affirm.

      The district court did not abuse its discretion2 when District Judge Gordon,

Magistrate Judge Foley, and Magistrate Judge Weksler declined to recuse

themselves. “‘[M]inimal alumni contacts’” to a defendant university and adverse

rulings are not bases for recusal. In re Complaint of Jud. Misconduct, 816 F.3d

1266, 1267 (9th Cir. 2016); see also Taylor v. Regents of the Univ. of Cal., 993

F.2d 710, 712 (9th Cir. 1993) (per curiam).




      **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      1
           Education Amendments of 1972 § 901, 20 U.S.C. § 1681.
      2
           See Yagman v. Republic Ins., 987 F.2d 622, 626 (9th Cir. 1993).

                                           2                                  21-16377
      Nor did the district court plainly err3 due to District Judge Boulware’s failure

to sua sponte recuse himself earlier in the case. See United States Courts, Guide to

Judiciary Policy, Vol. 2B, Ch. 3 § 3.4-3; Jud. Misconduct, 816 F.3d at 1267.

Moreover, were there any error, it was harmless. See Liljeberg v. Health Servs.

Acquisition Corp., 486 U.S. 847, 862, 108 S. Ct. 2194, 2203–04, 100 L. Ed. 2d 855

(1988) (harmless error review may apply to violations of 28 U.S.C. § 455).

      The district court did not abuse its discretion4 in declining to exercise

supplemental jurisdiction because the only federal claim had been dismissed. See

28 U.S.C. § 1367(c)(3); Sanford v. MemberWorks, Inc., 625 F.3d 550, 561 (9th

Cir. 2010). “Whether a federal court should exercise supplemental jurisdiction

under 28 U.S.C. § 1367(c) is an issue ‘which remains open throughout the

litigation.’” Holly D. v. Cal. Inst. of Tech., 339 F.3d 1158, 1181 n.28 (9th Cir.

2003).

      The district court did not err5 in dismissing certain of Heyman’s claims and

his requests for punitive damages. His claims relating to the alleged complaint


      3
          See United States v. Holland, 519 F.3d 909, 911–12 (9th Cir. 2008).
      4
         See San Pedro Hotel Co., Inc. v. City of Los Angeles, 159 F.3d 470, 478
(9th Cir. 1998).
      5
         See Burgert v. Lokelani Bernice Pauahi Bishop Tr., 200 F.3d 661, 663
(9th Cir. 2000).

                                           3                                      21-16377
filed with the State Bar of Nevada6 were barred by Nevada Supreme Court Rule

106(1). Additionally, as outlined by the district court, his Title IX claim and

punitive damage requests7 were not sufficiently alleged. See Ashcroft v.Iqbal, 556

U.S. 662, 677–79 (2009). Nor was his Nevada Fair Employment Practices Act

claim,8 which improperly included individual defendants in their individual

capacities, see Miller v. Maxwell’s Intern. Inc., 991 F.2d 583, 587 (9th Cir. 1993);

Nev. Rev. Stat. § 613.310(2), and failed to allege facts that Heyman’s employer

took “retaliatory and adverse action” against him on the basis of his “sex and/or

gender,” see Iqbal, 556 U.S. at 677–79. In other words, the employment

discrimination claims were properly dismissed, not because of a failure to allege an

employment relationship as the district court erroneously ruled, but because the

other requisite allegations were conclusory and lacked the minimum factual detail

necessary to state cognizable employment claims.

      Nor did the district court err9 in its summary judgment rulings. Heyman did

not present sufficient evidence of an agreement among the defendants to sustain his


      6
          Claims 18–25.
      7
          Nev. Rev. Stat. § 41.035.
      8
          Nev. Rev. Stat. § 613.330.
      9
          See Devereaux v. Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001) (en banc).

                                          4                                       21-16377
claims of civil conspiracy and concert of action.10 See Dow Chem. Co. v. Mahlum,

970 P.2d 98, 112 (Nev. 1998), abrogated on other grounds by GES, Inc. v. Corbitt,

21 P.3d 11, 14–15 (Nev. 2001) (per curiam); see also FTC v. Publ’g Clearing

House, Inc., 104 F.3d 1168, 1171 (9th Cir. 1997). Nor was his negligence claim11

properly alleged. See Clark Cnty. Sch. Dist. v. Payo, 403 P.3d 1270, 1279 (Nev.

2017); see also Devereaux, 263 F.3d at 1076.

      Summary judgment was proper as to defendants Curtis Love, Rhonda

Montgomery, and Sarah Tanford for the claims relating to the publication of the

alleged rumor.12 The record supports the district court’s holding that Love’s

statements were privileged. See Circus Circus Hotels, Inc. v. Witherspoon, 657

P.2d 101, 105 (Nev. 1983). As to Montgomery and Tanford, the district court did

not abuse its discretion13 in excluding Merrick McKeig’s affidavit regarding an

alleged statement by Toni Repetti. See Fed. R. Evid. 802; Orr, 285 F.3d at 778–79

& 779 n.27; Weil v. Citizens Telecom Servs. Co., LLC, 922 F.3d 993, 999 (9th Cir.

2019).


      10
           Claims 3, 4, and 31.
      11
           Claim 16 (investigation of rumor).
      12
           Claims 1–2, 5–9, 13, and 16.
      13
           See Orr v. Bank of Am., NT & SA, 285 F.3d 764, 773 (9th Cir. 2002).

                                          5                                     21-16377
      The district court did not abuse its discretion14 in ordering supplemental

motions for summary judgment from the parties regarding certain claims15 or in

identifying potentially relevant case law. See Fed. R. Civ. P. 56(f). Additionally,

the district court’s finding that Heyman’s separation from UNLV was

unintentional is supported by the record, despite Heyman’s speculation to the

contrary. See Nelson v. Pima Cmty. Coll., 83 F.3d 1075, 1081–82 (9th Cir. 1996).

      There was a sound basis for the denial of Heyman’s motion to disqualify

defendant Montgomery’s counsel, thus the district court did not abuse its

discretion. See Cohn v. Rosenfeld, 733 F.2d 625, 631 (9th Cir. 1984); see also

Nev. Rules of Pro. Conduct r. 1.18(c), (d).

      Finally, the district court did not abuse its wide discretion in limiting

Heyman to eleven depositions. See Blackburn v. United States, 100 F.3d 1426,

1436 (9th Cir. 1996); see also Jeff D. v. Otter, 643 F.3d 278, 289 (9th Cir. 2011);

Fed. R. Civ. P. 30(a). Nor did it abuse its discretion16 in sanctioning him for his




      14
           See Ready Transp., Inc. v. AAR Mfg., Inc., 627 F.3d 402, 404 (9th Cir.
2010).
      15
           Claims 27–30.
      16
           See Facebook, Inc. v. Power Ventures, Inc., 844 F.3d 1058, 1070 (9th Cir.
2016).

                                           6                                      21-16377
unjustified noncompliance with its orders. Fed. R. Civ. P. 37(b)(2); id. 16(f); cf.

Henry v. Gill Indus., Inc., 983 F.2d 943, 948 (9th Cir. 1993).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam). We decline the request for judicial notice by the jointly-represented

defendants. See Flick v. Liberty Mut. Fire Ins. Co., 205 F.3d 386, 393 n.7 (9th Cir.

2000).

      AFFIRMED.




                                          7                                    21-16377